The settlement of the judgment in favor of Anderson and others, against Blumenthal, was in fraud of the *Page 174 
rights of Hall and Blandy, but when the settlement was annulled, those rights were restored and the parties stood as before. The action brought by them in the Court of Common Pleas was to establish the extent of their interest, and the judgment had no other effect. So long as the judgment debt existed, it was theirs, and to be enforced for their benefit. It was subject, however, like other debts, to the bankrupt law, and the judgment debtor having been discharged from his debts, pursuant to its provisions, was entitled to have the judgment canceled and discharged of record. (Code of Civil Procedure, § 1268.)
The order of the Special Term, denying this relief, was therefore properly reversed, and the debtor's application granted by the General Term. The reasons assigned by that court for its action have not been satisfactorily answered by the appellant and we think its order should be in all respects affirmed.
All concur.
Order affirmed.